SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D (RULE 13D - 101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(a) (Amendment No. 5)* Juniper Networks, Inc. (Name of Issuer) Common Stock, par value $0.00001 (Title of Class of Securities) 48203R104 (CUSIP Number) Stephen M. Schultz, Esq Kleinberg, Kaplan, Wolff & Cohen, P.C. 551 Fifth Avenue, New York, New York 10176 (212) 986-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 24, 2015 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [ ]. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Elliott Associates, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[x] (b)[ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS WC, AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.5% TYPE OF REPORTING PERSON PN 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Elliott International, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[x] (b)[ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands, British West Indies NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.0% TYPE OF REPORTING PERSON PN 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Elliott International Capital Advisors Inc. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[x] (b)[ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.0% TYPE OF REPORTING PERSON CO The following constitutes Amendment No. 5 to the Schedule 13D filed by the undersigned (“Amendment No. 5”). This Amendment No. 5 amends the Schedule 13D as specifically set forth herein. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: Elliott Working Capital Elliott International Working Capital Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following: The Reporting Persons have reduced their position in the Issuer as management and the Board of Directors have made progress in improving the business and increasing the stock price. Under Rami Rahim’s strong leadership, along with the newly reconstituted Board of Directors, the Issuer has positioned itself to benefit from profitable growth: the Issuer has further diversified its revenue away from carriers to Web 2.0 and enterprise customers; released well-regarded new products across its routing, switching and security portfolios; repurchased $3.3 billion of stock over the past 18 months and instituted a dividend; and embraced operating expense efficiency and M&A discipline. With a leaner cost base, a smaller share base and healthy top-line growth along with inflecting carrier spend, the Reporting Persons believe the Issuer will continue to exhibit strong fundamentals. The Reporting Persons intend to remain supportive of the Issuer’s management and Board and still maintain a sizable investment in the Issuer. Item 5. Interest in Securities of the Issuer. Item 5(a) is hereby amended and restated to read as follows: (a)The aggregate percentage of Common Stock reported owned by each person named herein is based upon 394,836,767 shares of Common Stock outstanding as of May 1, 2015, which is the total number of shares of Common Stock outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 8, 2015. As of the date hereof, Elliott, Elliott International and EICA collectively beneficially owned 39,241,000 shares of Common Stock, constituting approximately 4.5% of the shares of Common Stock outstanding. As of the date hereof, Elliott beneficially owned 6,038,427 shares of Common Stock, constituting approximately 1.5% of the shares of Common Stock outstanding. As of the date hereof, Elliott International and EICA beneficially owned an aggregate of 11,721,655 shares of Common Stock, constituting approximately 3.0% of all of the outstanding shares of Common Stock. Item 5(c) is hereby amended to add the following: (c)The transactions effected by the Reporting Persons in the Common Stock during the past 60 days are set forth on Schedule 1 attached hereto. Item 5(e) is hereby amended and restated to read as follows: (e)As of July 28, 205, the Reporting Persons ceased to be the beneficial owners of more than five percent of the shares of Common Stock outstanding. SIGNATURES After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information with respect to it set forth in this statement is true, complete, and correct. Dated: July 28, 2015 ELLIOTT ASSOCIATES, L.P. By: Elliott Capital Advisors, L.P., as General Partner By: Braxton Associates, Inc., as General Partner By: /s/ Elliot Greenberg Elliot Greenberg, Vice President ELLIOTT INTERNATIONAL, L.P. By: Elliott International Capital Advisors Inc., as Attorney-in-Fact By: /s/ Elliot Greenberg Elliot Greenberg, Vice President ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC. By: /s/ Elliot Greenberg Elliot Greenberg, Vice President SCHEDULE 1 Transactions of the Reporting Persons Effected During the Past 60 Days The following transactions were effected by Elliott Associates, L.P.: Date Security Amount of Shs. Bought/(Sold) Price ($) per Share 07/27/15 Common Stock 07/27/15 Common Stock 07/27/15 Common Stock All of the above transactions were effected on the open market. The following transactions were effected by Elliott Associates, L.P. (through Liverpool): Date Security Amount of Shs. Bought/(Sold) Price ($) per Share 07/28/15 Common Stock (902,319) 07/24/15 Common Stock 07/24/15 Common Stock 07/24/15 Common Stock 05/29/15 Common Stock 05/28/15 Common Stock 05/27/15 Common Stock All of the above transactions were effected on the open market. Transactions Effected by Elliott Associates, L.P. (through Liverpool) in Call Options at $29.00 Expiring on July 18, 2015: Date of transaction Amount of securities Bought/ (Sold) Price ($) per share or unit Where and how the transaction was effected 06/25/15 Open Market 06/10/15 Open Market 06/04/15 Open Market 06/01/15 Open Market 05/29/15 Open Market Transactions Effected by Elliott Associates, L.P. (through Liverpool) in Call Options at $29.00 Expiring on August 22, 2015: Date of transaction Amount of securities Bought/ (Sold) Price ($) per share or unit Where and how the transaction was effected 07/27/15 Open Market 06/25/15 Open Market Transactions Effected by Elliott Associates, L.P. (through Liverpool) in Call Options at $30.00 Expiring on October 17, 2015: Date of transaction Amount of securities Bought/ (Sold) Price ($) per share or unit Where and how the transaction was effected 07/27/15 Open Market 05/28/15 1.0100 Open Market 05/27/15 1.0700 Open Market The following transactions were effected by Elliott International, L.P.: Date Security Amount of Shs. Bought/(Sold) Price ($) per Share 07/28/15 Common Stock 07/28/15 Common Stock 07/27/15 Common Stock 07/27/15 Common Stock 07/27/15 Common Stock 07/24/15 Common Stock 07/24/15 Common Stock 07/24/15 Common Stock 07/24/15 Common Stock 05/29/15 Common Stock 05/28/15 Common Stock 05/27/15 Common Stock All of the above transactions were effected on the open market. Transactions Effected by Elliott International, L.P. in Call Options at $29.00 Expiring on July 18, 2015: Date of transaction Amount of securities Bought/ (Sold) Price ($) per share or unit Where and how the transaction was effected 06/25/15 Open Market 06/10/15 Open Market 06/04/15 Open Market 06/01/15 Open Market 05/29/15 Open Market Transactions Effected by Elliott International, L.P. in Call Options at $29.00 Expiring on August 22, 2015: Date of transaction Amount of securities Bought/ (Sold) Price ($) per share or unit Where and how the transaction was effected 07/27/15 Open Market 06/25/15 Open Market Transactions Effected by Elliott International, L.P. in Call Options at $30.00 Expiring on October 17, 2015: Date of transaction Amount of securities Bought/ (Sold) Price ($) per share or unit Where and how the transaction was effected 07/27/15 Open Market 05/28/15 1.0100 Open Market 05/27/15 1.0700 Open Market
